—Order of disposition, Family Court, New York County (Edward M. Kaufmann, J.), entered February 24, 1993, upon the consent of all parties, placing the subject child with the Commissioner of Social Services for a period of 12 months, following a fact-finding determination (Michael Gage, J.), entered November 9, 1992, that respondent had abused the child within the meaning of Family Court Act § 1012 (e) (ii), unanimously affirmed, without costs.
The preponderance of the credible evidence established a prima facie case that respondent was guilty of child abuse where her 10 month old daughter had a linear depressed skull fracture requiring surgery which would ordinarily not be sustained absent parental abuse. Respondent’s explanation for the injury was insufficient and discredited by uncontradicted expert medical testimony (see, Matter of Philip M., 82 NY2d 238). Concur — Sullivan, J. P., Kupferman, Asch, Williams and Tom, JJ.